BARKETT, Justice.
This disciplinary proceeding is presently before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee found that respondent conducted himself improperly in three separate attorney-client relationships. Specifically, the referee found respondent guilty of violating, inter alia, Florida Bar Integration Rule, article XI, Rule 11.02(4), and Florida Bar Code of Professional Responsibility, Disciplinary Rules 9-102(B)(3) and 1-102(A)(4), for converting trust funds to his own personal use, failing to render appropriate accountings to his clients, and engaging in conduct involving dishonesty. (Respondent has additionally been subjected to criminal prosecution for grand theft for his actions.)
In that neither respondent nor The Florida Bar has chosen to contest the report, we approve the referee’s findings and recommendations.
Accordingly, respondent is hereby disbarred from the practice of law in the state of Florida, effective immediately.
Judgment for costs in the amount of $1,278.89 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD and EHRLICH, JJ., concur.